DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 8-12) in the reply filed on 5 January 2021 is acknowledged.
Accordingly, Claims 1-8 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 January 2021, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a reference object”.  The claims suggest that the processing circuitry is to determine…anticipated energy profile of a reference object but the reference object is not claimed as being part of the apparatus. 
Claim 12 recites the limitation "the reference object" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims suggest that the “processing circuitry a reference object” but the reference object is not claimed as being part of the apparatus.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim is written as an apparatus claim but it appears that the Applicant is attempting to incorporate method steps in an apparatus.  Apparatus patentability is determined by structure irrespective of method and workpiece limitations. As currently claimed the omitted steps are:  “[processing circuitry] is to determine, from the energy sensed by the radiation sensor, a measured energy profile of a reference object, identify any departure from an anticipated energy profile of the reference object, and thereby to determine a thermal transmission characteristic of the screen”.  As currently written the above limitations are intended use.  The apparatus must only be capable of performing the intended language because the circuitry is not described as “programmed to” or “configured to” perform the intended functions.

Claim Rejections - 35 USC § 102/§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chung et al. (US Patent 6,815,636).
Regarding Claim 8: Chung et al. disclose a heating apparatus comprising: a heat source (laser 108); a screen (laser window 116); a radiation sensor (vision system (174) preferably an infrared camera); and processing circuitry (controller 168), wherein: the heat source is to transmit energy via the screen (Figure 2 and 3) and the radiation sensor (figure 3 and col. 6 lines 16-47) is to sense energy returned via the screen; and the processing circuitry is to determine, from the energy sensed by the radiation sensor.  As described above, the language “a measured energy profile of a reference object, identify any departure from an anticipated energy profile of the reference object, and thereby to determine a thermal transmission characteristic of the screen” is intended use.  Chung et al. disclose all of the elements of the invention as described above and further disclose monitoring of the thermal image of the workpiece through the window and therefore, while Chung et al. fail to specifically disclose the intended use limitations is it the Examiner’s position that the apparatus of Chung et al. is capable of monitoring energy profiles and determining thermal transmission characteristics of the screen (see 112 rejection above).  The screen (window) is described by Chung et al. as conventionally part of the additive manufacturing apparatus (Figure 2 and col. 4 lines 35-52) but is not shown in the drawing of the apparatus of the invention. Chung discloses that the window isolates the laser and galvanometer systems from the heat of the process hot chamber is situated within the radiant heater elements.  While the window is not numbered in Figure 3, it is the Examiner’s position that the apparatus of Figure 3 (Chung et al. invention) has or it would be obvious for it to have the window to isolate the laser and galvanometer from the hot chamber. 
Regarding Claim 9: Chung et al. disclose a heating apparatus as described above in the rejection of claim 8.  Chung et al. further disclose the heating device comprises an additive manufacturing heating apparatus to heat a build material in an additive manufacturing process (Description and throughout, Freeform fabrication is a type of additive manufacturing).
Regarding Claim 10: Chung et al. disclose a heating apparatus as described above in the rejection of claim 8.  Chung et al. further disclose in which the radiation sensor is to determine a plurality of temperatures corresponding to a plurality of regions in a measurement field (col. 6 lines 40-54).
Regarding Claim 11: Chung et al. disclose a heating apparatus as described above in the rejection of claim 8.  Chung et al. further disclose the apparatus further comprising a plurality of independently controllable heat sources (heaters 120/122).
Regarding Claim 12: Chung et al. disclose a heating apparatus as described above in the rejection of claim 8.  Chung et al. further disclose the apparatus in which the reference object comprises a diffusely reflecting thermal reflector (powder in powder bed (col. 6 lines 55-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744